Citation Nr: 0837905	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-05 052	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for residuals of a spinal 
cord injury.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from April 1955 to April 
1959.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In February 2008 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.   All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed back condition, to include 
degenerative changes of the thoracic spine, did not have its 
onset in service or within one year thereafter and is not 
etiologically linked to the veteran's service or any incident 
therein; any currently diagnosed congenital scoliosis of the 
lumbar spine was not aggravated during the veteran's service.


CONCLUSION OF LAW

Residuals of a spinal cord injury, to include degenerative 
changes of the thoracic spine, were neither incurred in nor 
aggravated by active military service; and cannot be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In reviewing the veteran's claim of entitlement to service 
connection for residuals of a spinal cord injury, the Board 
observes that the RO issued VCAA notices to the veteran in 
May 2004 and January 2007 letters which informed him of the 
evidence generally needed to support claims of entitlement to 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claims.  The 
January 2007 letter informed him of the evidence needed for 
the assignment of evaluations and effective dates for initial 
awards of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The May 2004 VCAA notice was issued 
prior to the December 2004 rating decision denying service 
connection for residuals of a spinal cord injury.  Thus, the 
Board concludes that the RO provided appropriate notice of 
the information or evidence needed in order to substantiate 
the claim prior to the initial decision.  In view of this, 
the Board finds that VA's duty to notify has been fully 
satisfied with respect to these claims.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination report and treatment records 
and statements are of record, as well as private treatment 
records and evaluations.  This evidence was reviewed by both 
the RO and the Board in connection with the veteran's claim.  
The veteran was afforded personal hearings at the RO and 
transcripts of his testimony at these hearings are of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Service connection may also be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole establishes that the familial 
conditions in question were incurred or aggravated during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  With regard to 
congenital or developmental defects, service connection may 
not be granted for a defect but may be granted for disability 
which is shown to have resulted from a defect which was 
subject to a superimposed disease or injury during service.  
VAOPGCPREC 82-90 (July 18, 1990).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that he currently has a back disability 
as a result of an in-service injury.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; i.e., that he injured his 
back in service and that he has had problems with his back 
since the in-service injury.  Charles v. Principi, supra. 
(finding the veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  However, as a 
layman without proper medical training and expertise, the 
veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Moreover, competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  

Initially, the Board observes that the veteran's service 
medical records reveal that mild scoliosis of the spine was 
noted on the April 1955 enlistment medical examination report 
and on the April 1959 separation medical examination report.  
The service medical records are further negative for any 
relevant complaints, findings or diagnoses for any spinal 
cord or back injury or condition.  An October 1961 medical 
examination report for the Reserves shows that clinical 
evaluation of his spine was normal.  Despite several letters 
and treatment records noting the veteran's stated history of 
low back pain since an in-service injury, the earliest 
competent medical evidence of a diagnosed low back condition 
is a June 2004 VA treatment record.  The treatment record 
indicates that he had chronic low back pain and that he was 
told he had spurs and arthritis many years before.  An April 
2008 VA orthopedic examination report shows a diagnosis of 
minimal degenerative joint disease of the mid and lower 
thoracic spine.  

While the evidence reveals that he currently suffers from 
degenerative joint disease of the mid and lower thoracic 
spine, the Board finds that preponderance of the competent 
evidence of record does not etiologically link the veteran's 
current disability to his service or any incident therein.  
In this regard, the Board acknowledges a July 2004 letter 
from a private physician indicating that the veteran was his 
patient in the 1970's and 1980's and that there are no 
available treatment records, as well as an August 2005 letter 
from a chiropractic assistant who stated that the veteran had 
been an established patient when she joined a private 
chiropractic practice in 1973.  However, the private 
physician's July 2004 letter and the chiropractic assistant's 
August 2005 letter do not provide any information regarding 
the veteran's current back disability.  Neither does either 
letter link the veteran's current back disability to his 
service or any incident therein.  The Board also acknowledges 
an August 2004 letter, written by a physician who formerly 
treated the veteran at a VA Medical Center, noting that the 
veteran first came to his attention in 1981 in an unrelated 
matter.  The physician also notes that he recalled the 
veteran's stated medical history of having fallen off an 
aircraft wing and injuring his back in service and that the 
veteran felt there was no significant injury at the time and 
did not report the incident, but that he developed back pain 
as the years passed and that recent X-ray studies revealed 
evidence of traumatic arthritis.  The Board further 
acknowledges an April 2005 letter, written by a VA 
physician's assistant, indicating that the veteran had been 
receiving treatment through VA since late 1960, which 
included treatment for chronic back pain on several occasions 
throughout the years.  The physician's assistant notes the 
veteran's history of back pain since an in-service injury and 
opines that the veteran's current back disability is as 
likely as not a result of a compression fracture of his 
thoracic vertebrae, incurred during the in-service back 
injury.  Finally, the Board acknowledges a March 2008 private 
chiropractic evaluation in which the veteran's diagnosed 
compression fracture of the T6 vertebra was attributed to his 
history of having fallen off an aircraft wing in service.  

However, the Board finds the April 2008 VA orthopedic 
examiner's opinion that it is not likely that the veteran's 
current back disability is related to his military service or 
the alleged in-service injury, but that it is age-related 
more probative than the private physician's, chiropractor's 
and the physician's assistant's opinions, as it is based on a 
review of his claims file in conjunction with a physical 
examination and testing, and the examiner provided a 
rationale for his opinion.  In contrast, it is clear that the 
opinions in the August 2004 and April 2005 letters from the 
physician and physician's assistant, as well as the March 
2008 private chiropractor's evaluation, were based primarily 
upon the veteran's reported history regarding his in-service 
back injury and subsequent complaints, and it is also clear 
that they did not have access to the veteran's service 
medical records in formulating their opinions.  In this 
regard, it is noted that the private physician and 
chiropractor, as well as the VA physician's assistant support 
their opinions based heavily on the veteran's history of his 
injury.  However, contemporary service medical records 
associated with the claims file show no relevant complaints, 
findings, treatment or diagnoses for a back disorder.  The 
Board finds the service medical records to be more 
contemporary to the time the veteran alleged he sustained a 
spinal cord injury that caused his current back disability 
and are of more probative value than his current 
recollections, given many years later, or than the private 
physician's and VA physician's assistant's opinions based on 
the veteran's stated history.  Although the medical opinions 
supporting the veteran's claim assumed his account of an in-
service spinal cord injury to be true, the Board finds that 
this opinion was not based on the veteran's actual military 
history.  A medical opinion, based on an inaccurate factual 
premise, has very limited, if any, probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  While an 
examiner can render a current diagnosis based upon his 
examination of the veteran, his opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In contrast, the examiner who conducted the April 2008 VA 
orthopedic examination, after reviewing the veteran's claims 
file in conjunction with a physical examination, opined that 
it was less likely than not that the veteran's back condition 
was causally or etiologically related to his service or any 
incident therein, noting that the veteran's current 
degenerative joint disease is age-related.  The Board finds 
the April 2008 VA examiner's opinion more probative than the 
private physician's and VA physician's assistant's opinions 
as it was based on a review of the veteran's claims file and 
the examiner provided a more thorough rationale for his 
opinion that incorporated the veteran's service medical 
records , as well as available post-service treatment records 
as well as his reported in-service back injury.  

Finally, the Board acknowledges the veteran's statements and 
those of two fellow veterans stationed with him regarding the 
circumstances of the veteran's fall from an aircraft wing.  
One veteran indicated that he actually saw the fall while the 
second indicated that he heard about it the next day.  
Although the veteran and the two veterans who served with 
him, as lay persons, not trained or educated in medicine, are 
not competent to offer medical nexus opinions as to whether 
he currently has a back condition as a result of his service 
or any incident therein and such statements are of little 
probative value.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
in this case, and service connection for residuals of a 
spinal cord injury, to include degenerative changes of the 
thoracic spine, must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a spinal cord injury, to 
include degenerative changes of the thoracic spine, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


